Citation Nr: 0807621	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  05-16 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

1. Entitlement to a disability rating in excess of 20 percent 
for chronic low back pain, lumbar strain, mild osteoarthritis 
of the lumbosacral spine, prior to March 7, 2007.

2. Entitlement to a disability rating in excess of 40 percent 
for chronic low back pain, lumbar strain, mild osteoarthritis 
of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to 
November 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York (RO), which denied the veteran's claim of 
entitlement to a disability rating in excess of 20 percent 
for chronic low back pain, lumbar strain, mild osteoarthritis 
of the lumbosacral spine.  The veteran perfected a timely 
appeal of this determination to the Board.

The veteran testified before the undersigned in April 2006 at 
a video-conference hearing; and, in January 2007, this matter 
was remanded to the RO for additional development.

By a rating decision, dated August 2007, the RO increased the 
rating for the veteran's service-connected lumbar spine 
disability from 20 percent to 40 percent disabling, effective 
from March 7, 2007.

In a statement received by VA in December 2007, the veteran 
indicated that he wished to challenge the propriety of the 20 
percent rating in effect prior to March 7, 2007.  The veteran 
maintained that he was entitled to the 40 percent rating for 
the period beginning in 2005, when he initiated his appeal.  
Because the veteran continues to disagree with the disability 
rating of 20 percent for the period from his initial appeal 
in 2005 to March 7, 2007, and because a disability rating of 
40 percent does not represent the maximum rating available 
for back disabilities, the propriety of the ratings remains 
an issue for appellate review, and the Board has identified 
these issues as listed on the cover page.  See AB v. Brown, 6 
Vet. App. 35 (1993).


FINDINGS OF FACT

1  For the period prior to April 12, 2005, the veteran's 
chronic low back pain, lumbar strain, mild osteoarthritis of 
the lumbosacral spine, most closely approximated forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees, or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

2.  For the period from April 12, 2005, the veteran's chronic 
low back pain, lumbar strain, mild osteoarthritis of the 
lumbosacral spine, most closely approximated forward flexion 
of the thoracolumbar spine 30 degrees or less.

3.  The veteran's chronic low back pain, lumbar strain, mild 
osteoarthritis of the lumbosacral spine, does not approximate 
unfavorable ankylosis of the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for chronic low back pain, lumbar strain, mild 
osteoarthritis of the lumbosacral spine, at least for the 
period prior to April 12, 2005, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2007).

2.  The criteria for a disability rating of 40 percent for 
chronic low back pain, lumbar strain, mild osteoarthritis of 
the lumbosacral spine, at least for the period beginning 
April 12, 2005, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5237, 5243 (2007).

3.  The criteria for a disability rating in excess of 40 
percent for chronic low back pain, lumbar strain, mild 
osteoarthritis of the lumbosacral spine, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237, 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  VCAA notice requirements 
apply to all five elements of a service connection claim, 
including the disability rating and effective date of the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

February 2004 and January 2007 letters to the veteran from 
the Agency of Original Jurisdiction (AOJ) specifically 
notified him of the substance of the VCAA, including the type 
of evidence necessary to establish a disability rating and 
effective date, and the division of responsibility between 
the veteran and VA for obtaining that evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007), these letters essentially satisfied the 
notification requirements of the VCAA by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate his claim; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; (3) informing the veteran about the information and 
evidence he was expected to provide; and (4) requesting that 
the veteran provide the information and evidence in his 
possession that VA needed to resolve his claim.

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the United States Court of 
Appeals for Veterans Claims (Court) held that in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  VCAA-compliant notice 
was provided to the veteran by January 2007.  Thereafter, he 
was afforded an opportunity to respond, and the AOJ then 
subsequently reviewed the claim and issued a supplemental 
statement of the case to the veteran in August 2007.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Also, the Board notes the Court's recent decision in Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 
2008).  In Vazquez-Flores, the Court found that, at a 
minimum, adequate VCAA notice requires for an increased 
rating claim requires that: (1) VA notify the claimant that 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

The February 2007 letter from VA fulfills the first, third, 
and forth requirements listed in Vazquez-Flores.  However, in 
the instant case, the veteran's disability rating for his 
back involves a specific measurement or test result, in the 
form of range of motion measurements, and the February 2007 
letter did not specifically provide notice of that 
requirement to the claimant.  However, the Board finds that 
the veteran had actual knowledge of the measurements used to 
rate his back condition, generally.  In this regard, the 
Board notes the testimony of the veteran at his April 2006 
Board hearing, during which the specific findings regarding 
the veteran's range of motion of the back, in degrees, were 
discussed, and in which the veteran asserted that his 
examination was an inadequate basis for his rating because 
such findings regarding range of motion were inaccurate, due 
to the fact that the examining physician was forcing the 
veteran to bend farther than he could on his own without 
pain.  Thus, to the extent that VCAA notice was inadequate 
under the requirements of Vazquez-Flores, the Board finds it 
to be harmless error.

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: service 
medical records, VA medical treatment records, several VA 
examinations, the veteran's testimony at his April 2006 VA 
examination, and written statements from the veteran and his 
representative.

The Board notes that in his December 2007 statement, the 
veteran indicated he had more information and evidence to 
submit for his appeal, and that he understood that if the 
evidence was not submitted within a 60 day period, his case 
would be returned to the Board.  The 60 days have passed and 
VA has not received any further evidence from the veteran.  
Thus, the Board finds no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.  The Board therefore determines that VA has made 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.

II. Increased Ratings

The veteran argues that he is entitled to a disability rating 
in excess of 20 percent for the period prior to March 7, 
2007, and a disability rating in excess of 40 percent for 
chronic low back pain, lumbar strain, mild osteoarthritis of 
the lumbosacral spine.  Specifically, the veteran contends 
that he is entitled to the 40 percent rating for his lumbar 
spine disability for the a period beginning in 2005, when he 
initiated his appeal.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in the veteran's condition, it is necessary to consider the 
complete medical history of the condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Staged ratings are appropriate where there are multiple time 
periods with distinctly different degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  For an increased rating claim, VA focuses 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

The veteran's back disability is rated under DC 5237 for 
lumbosacral or cervical strain, and thus is rated according 
to the General Rating Formula for Diseases and Injuries of 
the Spine.  See 38 C.F.R. § 4.71a, DC 5237.

Under the General Rating Formula for Diseases and Injuries of 
the Spine (for DCs 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes), effective from September 
26, 2003, the following evaluations are assignable with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease: 10 percent for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height; 20 percent for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; 30 percent for forward 
flexion of the cervical spine 15 degrees or less, or 
favorable ankylosis of the entire cervical spine; 40 percent 
for unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine; 50 percent for unfavorable ankylosis of the entire 
thoracolumbar spine; and 100 percent for unfavorable 
ankylosis of the entire spine.  Any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, DC 
5237.

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  Plate V, 38 C.F.R. 
§ 4.71a.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (0 degrees) always represents favorable 
ankylosis.  See C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 5.

The DC defines an incapacitating episode as a period of acute 
signs and symptoms due to intervertebral disc syndrome (IDS) 
that requires bed rest and treatment prescribed by a 
physician.  The following evaluations are assignable for IDS 
based on incapacitating episodes: 10 percent where 
incapacitating episodes have a total duration of at least one 
week but less than 2 weeks during the past 12 months; 20 
percent where incapacitating episodes have a total duration 
of at least two weeks but less than four weeks during the 
past 12 months; 40 percent where incapacitating episodes have 
a total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months; and 60 percent where 
incapacitating episodes have a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243. 

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

In the instant case, VA medical treatment records indicate 
that the veteran complained of progressively worsening 
chronic lower back pain, with pain radiating down his right 
leg below the knee and occasional numbness and tingling.  An 
October 2003 VA note indicates that the veteran had a slight 
antalgic gait, and that trunk range of motion was grossly 
within full limits.

The veteran was afforded a VA examination in March 2004.  On 
examination of the thoracolumbar spine, forward flexion was 0 
to 50, backward extension 0 to 20, left lateral flexion 0 to 
30, right lateral extension 0 to 30, left lateral rotation 0 
to 40, and right lateral rotation 0 to 35.  The spine was 
noted to be painful at the end of almost all ranges of 
motion.  Range of motion was not additionally limited on five 
rotations, fatigue was not seen, there was no essential 
weakness, and pain increased from 30 percent.  There was 
objective evidence of spasm but no weakness, there was 
tenderness of L3 to L5, gait was normal, and neurology 
examination showed no sensory deficit. 

In his notice of disagreement, dated April 12, 2005, the 
veteran indicated that the severity of his back condition had 
increased and he suffered from muscle spasms on a daily 
basis.

VA outpatient notes from February 2005 to March 2007 indicate 
treatment for lower back pain.  In February 2005, nerve 
conduction studies and electromyography of the lower 
extremities were essentially within normal limits.  In 
February 2005, diffuse tenderness on palpation of the lumbar 
paraspinals was noted, along with hyperlordotic lumbar spine, 
flexion of 0 to 60 degrees, extension of 0 to 5 degrees 
before the onset of pain, and lateral bending of 10 degrees 
on either side.  In December 2005, examination revealed 
normal gait, diffuse spasm and tenderness the lumbosacral 
area, limited trunk mobility in flexion and extension with 
pain, and no motor or sensory deficit.  In April 2006, there 
was painful muscle spasm at the level of L3-L4 paraspinals, 
limited trunk mobility in flexion and extension with pain, 
mild loss of lumbar lordosis, intact sensory, and antalgic 
gait, with the veteran unable to walk on his heels or toes.  
In June 2006, there was tenderness of paraspinal muscles at 
L3-L5 level, flexion limited to knees, extension limited to 2 
degrees, side bending limited to 10 degrees right and 5 
degrees left, mild decrease of lumbar lordosis, intact 
sensory, and antalgic gait.  On November 2006 VA outpatient 
examination, gait was somewhat antalgic, walking was without 
an assistive device, spine was tender from mid to lower 
spine, lumbar flexion was limited to 30 degrees, with 
extension neutral due to pain, and sensation was normal.  In 
March 2007, there was no extension, forward flexion of 0 to 
30 degrees, tenderness over lower L3-S1 and posterior 
superior iliac spine area, normal sensation to light touch 
and pin prick, normal tone, and 5/5 muscle strength.

The veteran was afforded another VA examination of the back 
in March 2007.  On examination, the veteran was noted to use 
an assistive device for walking, to use a brace, and to be 
unsteady.  On range of motion testing, the veteran was noted 
to have 0 to 30 degrees of forward flexion, 0 degrees of 
extension, and 0 to 15 degrees of lateral left and right 
flexion, and left and right lateral rotation.  Pain began on 
forward flexion at 0 to 15 degrees.  It was noted that range 
of motion decreased of forward flexion for 0 to 30 degrees to 
0 to 10 degrees on repetition, and fatigue and lack of 
endurance were noted.  There was tenderness over the spine 
and paraspinalis at L1 to S1, but no spasm or weakness.  Gait 
was noted to be slow and antalgic with forward flexion of the 
head and straightening of lumbar lordosis.  There was no 
ankylosis.  On neurologic examination, the veteran had normal 
sensation to light touch and pin prick, no muscle atrophy, 
normal tone and 5/5 muscle strength, and deep tendon reflexes 
were 2+ and symmetrical, with downgoing big toes.  IDS was 
not noted.  The veteran reported incapacitating episodes two 
to three times a week, lasting five to six hours each.  The 
VA examiner opined that there had been deterioration of range 
of motion from the last examination done on March 15, 2004, 
with extension and forward flexion of the lumbar spine 
reduced significantly.

After reviewing the record, the Board finds that the 
veteran's chronic low back pain, lumbar strain, mild 
osteoarthritis of the lumbosacral spine, does not does not 
warrant a rating in excess of 20 percent prior to April 12, 
2005 under DC 5237, but warrants a 40 percent rating 
beginning April 12, 2005.  The Board also finds that the 
veteran's lumbar spine disability does not more closely 
approximate the criteria for a disability rating of 50 
percent than those for a rating of 40 percent under DC 5237.

Prior to April 12, 2005, the veteran's lumbar spine 
disability most closely approximated forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Prior to 
April 12, 2005, the most to which the veteran's flexion had 
ever been noted to be limited was 0 to 50 degrees, which was 
on March 2004 VA examination, with pain at the end of range 
of motion, and range of motion not additionally limited by 
fatigue, repetition, or weakness.  As late as February 2005, 
flexion of 0 to 60 degrees was noted.  Even considering 
additional muscle spasm or additional functional loss due to 
pain, weakness, excess fatigability, incoordination or other 
such factors not contemplated in the relevant rating 
criteria, the veteran's back disability has not been shown to 
approximate flexion limited to 30 degrees or less prior to 
April 12, 2005.  Thus, a disability rating in excess of 20 
percent is not warranted for this period.

In his notice of disagreement, dated April 12, 2005, the 
veteran indicated that the severity of his back condition had 
increased and that he suffered from muscle spasms on a daily 
basis.  None of the treatment records subsequent to April 12, 
2005 indicate that the veteran had flexion greater than 30 
degrees; on November 2006 VA outpatient examination, lumbar 
flexion was noted to be limited to 30 degrees, as it was on 
March 2007 VA outpatient note, and March 2007 VA examination.  
The Board also notes that there were findings of muscle spasm 
of the back in December 2005 and April 2006.  In light of the 
additional limitation of motion and findings of spasm on 
medical examination subsequent to April 12, 2005, the Board 
finds that the April 12, 2005 statement that the veteran's 
back condition became worse and that his spasms became more 
frequent to be credible evidence.  Thus, resolving reasonable 
doubt in favor of the veteran, the Board finds that, 
beginning April 12, 2005, the veteran's back condition 
approximated forward flexion of the thoracolumbar spine of 30 
degrees or less.  Thus, under DC 5237, a disability rating of 
40 percent for the back condition is warranted beginning 
April 12, 2005.

However, even considering additional functional loss due to 
pain, weakness, excess fatigability, incoordination or any 
other such factors not contemplated in the relevant rating 
criteria, at no point in the record has the veteran's back 
condition been shown to approximate a condition in which the 
entire thoracolumbar spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Thus, as the veteran's back condition has never 
been shown to approximate unfavorable ankylosis under DC 
5237, a disability rating of 50 percent for the veteran's 
back condition is not warranted.

The Board has considered whether any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  However, prior to and 
including the veteran's neurologic examination in March 2007, 
such objective neurologic abnormalities have not been noted, 
with the veteran, on March 2007 VA examination, having normal 
sensation to light touch and pin prick, no muscle atrophy, 
normal tone and 5/5 muscle strength, deep tendon reflexes 2+ 
and symmetrical, and downgoing big toes.  Thus, separate 
evaluations for neurologic abnormalities related to the 
veteran's back condition are not warranted.

The Board has also considered a rating under DC 5243, for 
IDS, for incapacitating episodes, and it notes the veteran's 
report, on March 2007 VA examination, of incapacitating 
episodes two to three times a week lasting five to six hours 
each.  However, the Board notes that the veteran has never 
been noted to have IDS.  Additionally, the medical record 
does not reflect periods of acute signs and symptoms due to 
IDS that required bed rest and treatment prescribed by a 
physician.  Thus, there is no basis in the medical record for 
a rating in excess of 20 percent prior to April 12, 2005, or 
a rating in excess of 40 percent, under DC 5243.

Accordingly, a disability rating in excess of 20 percent for 
chronic low back pain, lumbar strain, mild osteoarthritis of 
the lumbosacral spine, is not warranted prior to April 12, 
2005, a rating of 40 percent for this back disability is 
warranted beginning April 12, 2005, and a disability rating 
in excess of 40 percent is not warranted.

The Board notes that the veteran is free to submit additional 
evidence in the future to support a claim for an increased 
disability rating, such as additional medical evidence that 
his disability has gotten worse.




ORDER

Entitlement to a disability rating in excess of 20 percent 
for chronic low back pain, lumbar strain, mild osteoarthritis 
of the lumbosacral spine, at least for the period prior to 
April 12, 2005, is denied.

Entitlement to a disability rating of 40 percent for chronic 
low back pain, lumbar strain, mild osteoarthritis of the 
lumbosacral spine, at least for the period beginning April 
12, 2005, is granted, subject to the law and regulations 
governing the award of monetary benefits.

Entitlement to a disability rating in excess of 40 percent 
for chronic low back pain, lumbar strain, mild osteoarthritis 
of the lumbosacral spine, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


